EXHIBIT 10.1
AMENDMENT NO. 2
TO
AMENDED AND RESTATED CREDIT AGREEMENT
This amendment dated as of December 23, 2009 (“Amendment”) to the Agreement, as
defined below, is entered into by and among Astronics Corporation (“Borrower”),
each of the lenders under the Agreement, i.e., HSBC Bank USA, National
Association, Bank of America, N.A. and KeyBank National Association
(collectively, the “Lenders”), and HSBC Bank USA, National Association as agent
for the Lenders under the Agreement (“Agent”), and as the Swingline Lender and
Issuing Bank. Terms used herein and not otherwise defined are used with their
defined meanings from the Agreement.
Recitals
A. Borrower, the Agent and the Lenders are the present parties to an Amended and
Restated Credit Agreement dated as of January 30, 2009, as amended by Amendment
No. 1 thereto dated as of June 30, 2009 (collectively, the “Agreement”).
Borrower has requested that the Lenders and the Agent amend the Agreement to
revise certain of the financial covenants therein, change the amortization of
the Term Loans, reduce the Maximum Limit of the Revolving Credit and change the
application of certain optional prepayments made on the Term Loans.
B. The Lenders and the Agent are agreeable to the foregoing to the extent set
forth in this Amendment.
C. The Borrower and each of the Guarantors will benefit from the changes to the
Agreement set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, and of the loans or other extensions of credit heretofore, now or
hereafter made by the Lenders to, or for the benefit of, the Borrower and it
Subsidiaries, the parties hereto agree as follows:
1. Conditions Precedent to this Amendment. This Amendment shall be effective on
the date the following terms and conditions are satisfied, provided such date
occurs not later than December 23, 2009 (the “Effective Date”):
1.1 Amendment Documentation. Borrower, the Agent and the Lenders shall have duly
executed and delivered to the Agent six (6) originals of this Amendment, and
Borrower shall have executed and delivered to each Lender a replacement Term
Note in the amount of such Lender’s Term Loan Commitment and in the form
attached hereto as Exhibit C with all blanks appropriately completed.

 

 



--------------------------------------------------------------------------------



 



1.2 No Default. As of the Effective Date, no Default or Event of Default shall
have occurred and be continuing.
1.3 Amendment Fee. Borrower shall have paid to the Agent for the account of the
Lenders an amendment fee in an amount equal to 50 basis points times the
aggregate amount of the Revolving Credit Commitment, as reduced herein, plus the
Term Loan Commitment of the Lenders, after giving effect to the Excess Cash
Prepayment required by Section 2.8 of this Amendment.
1.4 Agent Expenses. Borrower shall have paid all of the fees and expenses of
counsel to the Agent incurred in connection with the closing of the Agreement
and the amendments thereto, including this Amendment.
1.5 Excess Cash Prepayment. Borrower shall have paid to the Agent, for the
account of the Lenders, the $8,000,000 Excess Cash Prepayment required by
Section 2.8 of this Amendment.
1.6 Representations and Warranties. The representations and warranties contained
in the Agreement shall be true, correct and complete as of the Effective Date as
though made on such date.
2. Amendments. As of the Effective Date, the Agreement is hereby amended in the
following respects:
2.1 The following new definition is added to Article I entitled “Definitions” in
the appropriate alphabetic sequence:
“Amendment No. 2” — Amendment No. 2 to Amended and Restated Credit Agreement
dated as of December 23, 2009.

 

 



--------------------------------------------------------------------------------



 



2.2 The existing definition of “Applicable Commitment Fee Rate” in Article I
entitled “Definitions” is deleted and replaced with the following:
“Applicable Commitment Fee Rate” — The definition of Applicable Commitment Fee
Rate set forth in the Agreement prior to the effective date of Amendment No. 2
shall be used to determine any Commitment Fees payable for the period from
October 1, 2009 through December 22, 2009. Commencing on December 23, 2009 and
continuing with each fiscal quarter of Borrower ending thereafter, the Agent
shall determine the Applicable Commitment Fee Rate in accordance with the
following matrix, based on the Leverage Ratio:

                          Leverage     Level   Ratio   Commitment Fee     1    
< 1.50 to 1.0
    0.300 %   2    
≥ 1.50 to 1.0 but < 2.00 to 1.0
    0.375 %   3    
≥ 2.00 to 1.0 but < 2.50 to 1.0
    0.500 %   4    
≥ 2.50 to 1.0 but < 3.00 to 1.0
    0.500 %   5    
≥ 3.00 to 1.0
    0.500 %

Changes in the Applicable Commitment Fee Rate shall become effective three
(3) Business Days immediately following the date of delivery by Borrower to the
Agent of a financial statement and a Compliance Certificate required to be
delivered pursuant to Sections 5.2(a) and (b) of this Agreement, and shall be
based upon the Leverage Ratio in effect at the end of the financial period
covered by such financial statement and Compliance Certificate. Notwithstanding
the foregoing provisions, during any period when the Borrower has failed to
deliver such a financial statement and Compliance Certificate when due, the
Applicable Commitment Fee Rate shall be applied at Level 5 above as of the first
Business Day after the date on which such financial statement and Compliance
Certificate were required to be delivered, regardless of the Leverage Ratio at
such time, until the date the required financial statement and Compliance
Certificate have been delivered. Any changes in the Applicable Commitment Fee
Rate shall be determined by the Agent in accordance with the provisions set
forth in this definition and the Agent will promptly provide notice of such
determinations to the Borrower and the Lenders. Any such determination by the
Agent shall be conclusive absent manifest error.

 

 



--------------------------------------------------------------------------------



 



2.3 The existing definition of “Applicable Margin” in Article I entitled
“Definitions” is deleted and replaced with the following:
“Applicable Margin” — The definition of Applicable Margin set forth in the
Agreement prior to the effective date of Amendment No. 2 shall be used to
determine the Applicable Margin for the period from October 1, 2009 through
December 22, 2009. Commencing on December 23, 2009 and continuing with each
fiscal quarter of Borrower ending thereafter, the Agent shall determine the
Applicable Margin in accordance with the following matrix, based on the Leverage
Ratio:

                          Leverage             Level   Ratio   Libor Rate Option
    ABR Option     1  
< 1.50 to 1.0
    2.75 %     1.75 %   2  
≥ 1.50 to 1.0 but < 2.00 to 1.0
    3.25 %     2.25 %   3  
≥ 2.00 to 1.0 but < 2.50 to 1.0
    3.50 %     2.50 %   4  
≥ 2.50 to 1.0 but < 3.0 to 1.0
    4.00 %     3.00 %   5  
≥ 3.00 to 1.0
    4.50 %     3.50 %

Changes in the Applicable Margin shall become effective three (3) Business Days
immediately following the date of delivery by Borrower to the Agent of a
financial statement and a Compliance Certificate required to be delivered
pursuant to Sections 5.2(a) and (b) of this Agreement, and shall be based upon
the Leverage Ratio in effect at the end of the financial period covered by such
financial statement and Compliance Certificate. Notwithstanding the foregoing
provisions, during any period when the Borrower has failed to deliver such
financial statement and Compliance Certificate when due, the Applicable Margin
shall be applied at Level 5 above as of the first Business Day after the date on
which such financial statement and Compliance Certificate were required to be
delivered, regardless of the Leverage Ratio at such time, until the date the
required financial statement and Compliance Certificate have been delivered. Any
changes in the Applicable Margin shall be determined by the Agent in accordance
with the provisions set forth in this definition and the Agent will promptly
provide notice of such determinations to the Borrower and the Lenders. Any such
determination by the Agent shall be conclusive absent manifest error.

 

 



--------------------------------------------------------------------------------



 



2.4 The existing definition of “Maximum Limit” in Article I entitled
“Definitions” is hereby deleted and replaced with the following:
“Maximum Limit” — The maximum aggregate amount which the Borrower can borrow
from time to time under the Revolving Credit which on the date that Amendment
No. 2 becomes effective is $35,000,000.
2.5 The existing Section 6.13 entitled “Minimum Fixed Charge Coverage Ratio” is
deleted in its entirety and replaced with the following:
“6.13 Minimum Fixed Charge Coverage Ratio. The Borrower will not permit, as of
the end of each fiscal quarter of Borrower set forth in the table below, the
Fixed Charge Coverage Ratio to be less than the ratio set forth opposite such
fiscal quarter end in such table:

          Fiscal Quarter End   Ratio  
December 31, 2009
    1.25 to 1.0  
March 31, 2010
    1.25 to 1.0  
June 30, 2010
    1.10 to 1.0  
September 30, 2010
    1.10 to 1.0  
December 31, 2010
    1.05 to 1.0  
March 31, 2011
    1.05 to 1.0  
June 30, 2011
    1.10 to 1.0  
September 30, 2011
    1.15 to 1.0  
December 31, 2011
    1.15 to 1.0  
March 31, 2012 and each fiscal quarter end thereafter
    1.25 to 1.0 .”

2.6 The existing Section 6.15 entitled “Maximum Leverage Ratio” is deleted in
its entirety and replaced with the following:
“6.15 Maximum Leverage Ratio. The Borrower will not permit, as of the end of
each fiscal quarter of Borrower set forth in the table below, the Leverage Ratio
to exceed the ratio set forth opposite such fiscal quarter end in such table:

          Fiscal Quarter End   Ratio  
December 31, 2009
    2.75 to 1.0  
March 31, 2010
    3.00 to 1.0  
June 30, 2010
    3.25 to 1.0  
September 30, 2010
    3.25 to 1.0  
December 31, 2010
    3.25 to 1.0  
March 31, 2011
    3.25 to 1.0  
June 30, 2011
    3.00 to 1.0  
September 30, 2011 and each fiscal quarter end thereafter
    2.75 to 1.0 .”

 

 



--------------------------------------------------------------------------------



 



2.7 The existing subsection (c) under Section 2.2 entitled “The Notes” is
deleted in its entirety and replaced with the following:
“(c) the Term Loans shall be evidenced by the Term Notes, executed by an
Authorized Officer with all blanks appropriately completed, payable as provided
therein to the Lenders. The Term Loans shall be payable in seventeen
(17) consecutive quarterly principal installments as follows: One (1) principal
installment in the aggregate amount of $2,000,000 on January 1, 2010 followed by
eleven (11) principal installments which aggregate $1,000,000 each commencing on
April 1, 2010 and on each subsequent July 1, October 1, January 1 and April 1
during 2010, 2011 and 2012 followed by four (4) principal installments which
aggregate $2,000,000 each on each January 1, April 1, July 1 and October 1
through October 1, 2013 with one (1) final installment on January 30, 2014 equal
to the then unpaid principal balance of the Term Loans. Each Term Note may be
inscribed by the holder thereof on the schedule attached thereto, and any
continuation thereof, with the applicable Interest Periods, all payments of
principal, and the aggregate outstanding principal balance thereof.”
2.8 A new subsection (c) is added to Section 2.7 entitled “Prepayments and
Payments” as follows:
“(c) Excess Cash Prepayment. Upon the execution of Amendment No. 2 by all
parties, Borrower shall make a mandatory prepayment on the Term Loans from the
Borrower’s excess cash in the amount of $8,000,000 (“Excess Cash Prepayment”),
such payment to be made to the Agent for the account of the Lenders in
accordance with their Applicable Percentages, and to be applied by each Lender
to reduce the principal balance of such Lender’s Term Loan. By their execution
of Amendment No. 2, each Lender agrees that any Breakage Fees which would
otherwise apply to their portion of the Excess Cash Prepayment are hereby
waived.”
2.9 The existing Section 2.7(a) entitled “Optional Prepayments” is revised to
add the following as the last sentence thereof:
“The proceeds of any optional prepayments on the Term Loans paid to or for the
account of the Lenders shall be applied by the Lender entitled thereto on the
applicable Indebtedness hereunder, without any premium or penalty (except for
applicable Breakage Fees), first to accrued interest, fees and expenses payable
on the Term Loans, then to principal of the Term Loans in either the
chronological order of the scheduled maturities thereof or the inverse order of
the scheduled maturities thereof as so directed by Borrower.”

 

 



--------------------------------------------------------------------------------



 



2.10 The existing Section 6.16 entitled “Minimum Net Worth” is deleted in its
entirety and replaced with the following:
“6.16 Minimum Net Worth. The Borrower will not permit the Consolidated Net Worth
of the Borrower and its Subsidiaries, as of December 31, 2009 to be less than
the amount (“Base Amount”) computed as the actual Consolidated Net Worth
reflected in Borrower’s audited financial statements for the year ended December
31, 2009 less Three Million Dollars, or be less than the then applicable Base
Amount as of the end of each fiscal quarter thereafter. The initial Base Amount
will remain in effect until December 31, 2010. The Base Amount will be increased
annually, as of each December 31, commencing December 31, 2010, by adding to the
Base Amount then in effect 50% of Borrower’s Consolidated Net Income for the
fiscal year of Borrower ending on such date. This covenant will be tested
quarterly as of the end of each fiscal quarter of Borrower commencing March 31,
2010. No decrease in the Base Amount will be made for any Consolidated Net Loss
incurred by Borrower and its Subsidiaries.”
2.11 The existing Exhibits C and D entitled “Term Note” and “Compliance
Certificate” are hereby deleted and replaced with Exhibit C and Exhibit D,
respectively, attached hereto.
2.12 The existing Schedule 2.1 entitled “Lenders’ Commitments” is hereby deleted
in its entirety and replaced with Schedule 2.1 attached hereto.
3. Reaffirmations.
3.1 The Borrower hereby reaffirms the Loan Documents to which it is a party and
agrees that such Loan Documents, as amended hereby, remain in full force and
effect.
3.2 By their signatures below, each of the Guarantors specifically consents to
each of the Amendments herein and reaffirms the continuing effectiveness of its
Guaranty and the Loan Documents to which it is a party, as amended hereby.

 

 



--------------------------------------------------------------------------------



 



4. Other.
4.1 This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same agreement. This Amendment, to the extent signed and
delivered by means of a facsimile machine or e-mail scanned image, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or e-mail scanned image to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or by e-mail as a defense to
the formation of a contract and each party forever waives such defense.
4.2 This Amendment shall be governed by and construed under the internal laws of
the State of New York, as the same may be in effect from time to time, without
regard to principles of conflicts of law.
4.3 Borrower shall take such other and further acts, and deliver to the Agent
and the Lenders such other and further documents and agreements, as the Agent
shall reasonably request in connection with the transactions contemplated
hereby.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



The Borrower, the Agent and the Lenders have caused this Amendment to be duly
executed as of the date shown at the beginning of this Amendment.

                  ASTRONICS CORPORATION
 
           
 
  By:        
 
     
 
David C. Burney    
 
      Vice President — Finance and Treasurer    
 
                HSBC BANK USA, NATIONAL ASSOCIATION     as Agent, a Lender,
Swingline Lender and
Issuing Bank
 
           
 
  By:        
 
     
 
Mark F. Zeis, Senior Vice President    
 
                BANK OF AMERICA, N.A., as a Lender
 
           
 
  By:        
 
     
 
Michael R. Nowicki, Senior Vice President    
 
                KEYBANK NATIONAL ASSOCIATION, as a Lender
 
           
 
  By:        
 
     
 
Mark F. Wachowiak, Vice President    

Consented to, and Agreed, as of the date of this Amendment by the following
Guarantors:

                  ASTRONICS ADVANCED ELECTRONICS SYSTEMS CORP.
 
           
 
  By:        
 
     
 
David C. Burney, Treasurer    
 
                LUMINESCENT SYSTEMS, INC.
 
           
 
  By:        
 
     
 
David C. Burney, Treasurer    
 
                D M E CORPORATION
 
           
 
  By:        
 
     
 
David C. Burney, Treasurer    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TERM NOTE

      $                        Buffalo, New York
December_____, 2009

FOR VALUE RECEIVED, the undersigned, ASTRONICS CORPORATION (“Borrower”) hereby
unconditionally promises to pay to the order of                      (“Lender”),
at the Commercial Banking Department Office of the Agent (as defined in the
Credit Agreement as hereinafter defined) at One HSBC Center, Buffalo, New York
14203, or at Lender’s option, at such other place as may be designated from time
to time by the Lender, the principal sum of                      Dollars
($                    ) in lawful money of the United States of America, in
seventeen (17) consecutive quarterly installments of principal as follows: One
(1) quarterly principal installment of $                     on January 1, 2010,
followed by eleven (11) equal consecutive quarterly principal installments of
$                     each commencing on April 1, 2010, and payable on the first
day of each July, October, January and April thereafter, to and including
October 1, 2012, followed by four (4) equal consecutive quarterly principal
installments of $                     each payable on the first day of January,
April, July and October in 2013, and one (1) final installment on January 30,
2014 in an amount equal to the then unpaid principal balance hereof, together
with interest as provided below.
The Borrower further promises to pay interest on the unpaid principal amount
hereof from time to time at the rates and on the dates determined in accordance
with the provisions of an Amended and Restated Credit Agreement dated as of
January 30, 2009 among the Borrower, HSBC Bank USA, National Association, as
agent, for itself, the Lender, and the other lending institutions and issuing
banks now or hereafter parties thereto, as the same has been and may hereafter
be amended, supplemented, renewed, replaced or otherwise modified (“Credit
Agreement”). All capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
After maturity, whether by acceleration or otherwise, this Note shall bear
interest at a rate per annum equal to two percent (2%) plus the rate of interest
otherwise applicable on this Note; provided, however, in no event shall the rate
of interest on this Note exceed the maximum rate authorized by applicable law.
The holder hereof is authorized to inscribe on the schedule attached to this
Note or any continuation thereof (“Schedule”) the amount of each repayment of
principal, the amount and, the date of the continuation or conversion of any
Libor Loan or ABR Loan, and the dates on which each Interest Period shall begin
and end. Each entry on the Schedule shall be prima facie evidence of the facts
so set forth. No failure by the holder to make, and no error by the holder in
making, any inscription on the Schedule shall affect the undersigned’s
obligation to repay the full principal amount advanced by the holder to or for
the account of the undersigned or the undersigned’s obligation to pay interest
thereon at the agreed upon rate.
If any installment of this Note is not paid when due, whether because such
installment becomes due on a Saturday, Sunday or bank holiday or for any other
reason, the Borrowers will pay interest thereon at the aforesaid rate until the
date of actual receipt of such installment by the holder of this Note.

 

 



--------------------------------------------------------------------------------



 



No failure by the holder hereof to exercise, and no delay in exercising, any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise by the holder of any right or power hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified are cumulative and not
exclusive of any other rights or remedies which the holder may otherwise have.
No modification, rescission, waiver, release or amendment of any provision of
this Note shall be made except by a written agreement subscribed by duly
authorized officers of the Borrowers and the holder hereof.
This Note is a Term Note as referred to in the Credit Agreement, to which
reference is hereby made with respect to interest rate provisions, mandatory and
voluntary prepayment provisions, prepayment premiums, collateral and rights of
acceleration of the principal hereof on the occurrence of certain events. This
Term Note is given in substitution and replacement for, but not in payment of, a
Term Note dated January 30, 2009 issued by the Borrower to the Lender in the
face principal amount of $                    .
Borrower hereby waives diligence, presentment, protest and demand, and also
notice of protest, demand, dishonor and nonpayment of this Note.
Borrower agrees to pay all costs and expenses incurred by the holder in
enforcing this Note or in collecting the indebtedness evidenced hereby,
including, without limitation, if the holder retains counsel for any such
purpose, reasonable attorneys’ fees and expenses.
This Note shall be construed under, and governed by, the internal laws of the
State of New York without regard to principles of conflicts of laws.

                  ASTRONICS CORPORATION    
 
           
 
  By:        
 
     
 
David C. Burney
Vice President — Finance and Treasurer    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE
LOANS, RATE OPTIONS AND PAYMENTS OF PRINCIPAL

                                                                      AMOUNT OF
                                                LOAN                            
            DATE LOAN     MADE,                     AMOUNT OF     AGGREGATE    
        MADE, CONTINUED     CONTINUED     INTEREST             PRINCIPAL    
UNPAID     NOTATION   TYPE OF   OR     OR     PERIOD     DUE     PAID OR    
PRINCIPAL     MADE BY   LOAN   CONVERTED     CONVERTED     DATES     DATE    
PREPAID     BALANCE     AND DATE  
 
                                                       

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
COMPLIANCE CERTIFICATE
ASTRONICS CORPORATION (“Borrower’) hereby certifies to HSBC BANK USA, NATIONAL
ASSOCIATION (“HSBC Bank”) as Agent and the Lenders pursuant to an Amended and
Restated Credit Agreement between the Borrower and the Agent and the Lenders
dated as of January 30, 2009, as amended (“Agreement”), that:
1. Capitalized terms not defined herein shall have the meanings set forth in the
Agreement.
2. The Borrower has complied with all the terms, covenants and conditions to be
performed or observed by it contained in the Agreement and the Loan Documents.
3. There exists no Default or Event of Default or Material Adverse Effect on the
date hereof or, if applicable, after giving effect to the Loan made, continued
or converted on the date hereof.
4. The representations and warranties contained in the Agreement, in any Loan
Document or in any certificate, document or financial or other statement
furnished at any time thereunder are true, correct and complete in all material
respects with the same effect as though such representations and warranties had
been made on the date hereof, except to the extent that any such representation
and warranty relates solely to an earlier date (in which case such
representation and warranty shall be true, correct and complete on and as of
such earlier date).
5. There is no unsatisfied reimbursement obligation of the Borrower in
connection with any Letter of Credit.
6. As of the date hereof and for the period ending date set forth below, the
computations, ratios and calculations set forth in this Certificate are true and
correct:
Period Ending Date:                     

§6.13 Minimum Fixed Charge Coverage Ratio

               
Consolidated Fixed Charge Coverage Ratio
    =                     :1.0        
 
       
Required: (IMAGE) [c94105c9410501.gif]                     
       

§6.14 Maximum Capital Expenditures

               
Consolidated Capital Expenditures
  $                                    
 
       
Required: (IMAGE) [c94105c9410502.gif] $10,000,000
       

 

 



--------------------------------------------------------------------------------



 



§6.15 Maximum Leverage Ratio

         
Consolidated Leverage Ratio
    =                     :1.0  
 
       
Required: (IMAGE) [c94105c9410502.gif]                     
       
 
       

§6.16 Minimum Net Worth

         
Consolidated Net Worth
  $                           
 
       
Required: (IMAGE) [c94105c9410501.gif] $                     increased by 50% of
Consolidated Net Income after 12/31/09
       

WITNESS the signature of a duly authorized officer of the Borrower on  _____,
20_.

                      ASTRONICS CORPORATION    
 
               
 
  By                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
LENDERS’ COMMITMENTS

                                      Revolving Credit     Term Credit     Total
    Applicable   Lender   Commitments     Commitments *     Commitments    
Percentage    
HSBC Bank USA, N.A.
  $ 14,411,764.71     $ 10,705,882.35     $ 25,117,647.06       41.176470588 %
Bank of America, N.A.
  $ 14,411,764.71     $ 10,705,882.35     $ 25,117,647.06       41.176470588 %
KeyBank National Association
  $ 6,176,470.58     $ 4,588,235.30     $ 10,764,705.88       17.647058823 %
 
                               
Total
  $ 35,000,000.00     $ 26,000,000.00     $ 61,000,000.00       1.00000 %

Applicable Lending Offices:

          Lender   Domestic Lending Office   Libor Lending Office HSBC Bank USA,
National  
One HSBC Center

  One HSBC Center

Association
 
Buffalo, NY 14203
  Buffalo, NY 14203    
 
    Bank of America, N.A.  
2001 Clayton Road

  2001 Clayton Road
   
Concord, CA 94520

  Concord, CA 94520
   
Attn: Anna Maria Finn

  Attn: Anna Maria Finn
   
         Credit Service Rep.
           Credit Service Rep.    
 
    KeyBank National Association  
50 Fountain Plaza, 17th Floor

  50 Fountain Plaza, 17th Floor

 
 
Buffalo, NY 14202
  Buffalo, NY 14202

ISSUING BANK’S COMMITMENT

              Letter of Credit   Issuing Bank   Commitment  
 
       
HSBC Bank USA, National Association
  $ 20,000,000  

      *   After application of the $8,000,000 Excess Cash Prepayment required
under Amendment No. 2

 

 